Kantrowitz, J.
(dissenting). The defendant engaged in a brutal home invasion, victimizing and viciously assaulting two women, aged seventy-seven and fifty-eight.1 He was apprehended almost immediately after the crime, and property and a deoxyribonucleic acid (DNA) profile, consistent with one of the victims, were found on his person.
Competency. Prior to trial, the defendant had three competency evaluations and one hearing and was repeatedly found competent;2 at the beginning of the trial, the judge again assessed the defendant’s competency in a colloquy to waive counsel; during the four-day jury trial, the defendant represented himself and presented not a scintilla of behavior indicative of any competency *516problems;8 and, lastly, at no point did standby counsel ever alert the judge to any competency concerns. See Commonwealth v. Barnes, 399 Mass. 385, 390 (1987). Against this avalanche of evidence, the majority has a “serious doubt whether the defendant was competent to waive counsel.”
I start with the observation that there does not seem to be any significant difference between competency to stand trial and competency to waive counsel. See Godinez v. Moran, 509 U.S. 389, 396-402 (1993); Barnes, supra. Further, in any competency determination, the trial court judge is in a far superior position than we are to assess the issue. As such, cases on the former are instructive here. “[I]n reviewing the judge’s determination of competency, we must give weight to the judge’s opportunity to observe the defendant’s demeanor during the trial and the plea hearing.” Commonwealth v. Russin, 420 Mass. 309, 317 (1995). “The narrow issue is whether at any time prior to the return of the guilty verdict there was ‘a substantial question of possible doubt’ about the defendant’s competency to stand trial.” Commonwealth v. Hall, 15 Mass. App. Ct. 1, 2 (1982), quoting from Commonwealth v. Hill, 375 Mass. 50, 62 (1978).
To his credit, the trial judge realized that there had not been a formal colloquy with the defendant concerning his waiver of counsel. The judge, at that point, conducted a colloquy, was satisfied with the responses, and proceeded with the trial. No more was required. Competency to waive counsel was thus established, and there is no basis to overturn that determination.
Waiver of counsel. Concomitant with the right to counsel is the right to proceed pro se. Commonwealth v. Means, 454 Mass. 81, 89 (2009). At all relevant times before trial, the defendant indicated, both in writing3
4 and on the record (and apparently even to those examining him at Bridgewater State Hospital), that he wished to waive counsel.5 In addition, at a hearing on *517May 1, 2002, the judge asked the defendant, “You’re representing yourself, right?” to which the defendant, with standby counsel present, responded, “Yes.”* ****6 In addition, well before the defendant represented himself at the pretrial proceedings, the defendant had filed a written motion to waive counsel. That written motion, combined with the defendant’s unequivocal request to proceed pro se and his nearly lifelong involvement with the criminal justice system,7 constituted an effective waiver of counsel. See Commonwealth v. Clemens, 77 Mass. App. Ct. 232, 240 (2010) (identifying requirements for effective waiver). See also Commonwealth v. Moran, 17 Mass. App. Ct. 200, 208 (1983) (prior experience with legal system indicates waiver is knowing and intelligent).
In addition, on May 16, 2003, following jury selection, the trial judge realized that a full and formal colloquy had not been conducted regarding the defendant’s waiver of counsel. The judge then conducted the colloquy. Throughout it, the defendant was coherent and clear as to his intentions and motives. The defendant consistently maintained that he did not wish to be represented by counsel, and he indicated that he understood the charges against him, the seriousness of those offenses, the possible penalties (including a life sentence), and the difficulties of self-representation. See Means, 454 Mass. at 89-90. As the *518record indicates that the defendant acted knowingly, intelligently, and voluntarily, the waiver was effective. See Clemens, supra.
Conclusion. In the instant circumstances, there was nothing more the trial judge could have done. The judge found the defendant competent. At that point, he could not order another motion to suppress, this time with counsel, as the defendant wished to proceed pro se. For the same reason, the judge could not appoint counsel to negotiate a possible plea with the prosecutor. Nor was the judge required to engage in “[a]n extensive colloquy relative to the defendant’s mental health status” because he obviously was clearly satisfied that the defendant was competent. It was abundantly clear that the defendant wished to proceed pro se. It was his stance throughout. The judge established that with his colloquy.
As the record indicates that the defendant was competent to stand trial, waive counsel, and proceed pro se, and that the defendant effectively waived his right to counsel before he began to represent himself at both the pretrial proceedings and the trial, I respectfully dissent.

As the judge observed at sentencing, “[When the defendant] was confronted he had an opportunity to leave, if he were merely there to steal items. He was confronted by [the first victim]. Instead of leaving he chose to beat her, and then he went upstairs to beat [the second victim]. And then because [the first victim] had the temerity to untie herself, to slip her bonds and to call for help, he administered another beating to her.”


After a competency hearing on December 20, 2001, the defendant was found competent to stand trial. A competency report, issued earlier that year, noted that the defendant “is aware and understands the gravity of the charges, and the potential outcome for him by standing trial, with or without an attorney to represent him,” and that the defendant “adequately possesses the ability to consult with an attorney, even if [he] has chosen not to, and he has a rational as well as factual understanding of the proceedings against him.” A common theme throughout the reports on the defendant’s examinations is the degree to which he was malingering. A May 17, 2000, report reads in part, “Again, the degree to which [the defendant] may be exaggerating or malingering his symptoms is open to question.” A January 16, 2001, report reads, “There are a number of factors that lead me to a conclusion that significant aspects of [the defendant’s] presentation are malingered, and as a result, I have serious doubts of his appearance of incompetence.” Additionally, a G. L. c. 123, § 18(a), evaluation, dated December 6, 2002, noted that the defendant “seems to be strongly invested in obstructing the criminal prosecution process . . . .”


The defendant also displayed no behavior indicative of competency problems during the hearing on his suppression motion. Although the defendant did not present a clear and cogent legal argument, his “technical legal knowledge is not relevant to the determination whether he is competent to waive his right to counsel.” Godinez v. Moran, 509 U.S. 389, 400 (1993) (quotations and citation omitted).


As for the majority’s concern of a written waiver, the defendant filed a written motion to waive counsel.


On January 8, 2002, the defendant explained that he wanted to dismiss *517counsel because he felt that his attorney “was deceiving [him].” The defendant also requested that standby counsel be assigned. At that time, the judge dismissed appointed counsel and appointed new counsel, with instructions to the defendant to “confer with new counsel and then you can decide whether you want standby counsel. ... So we’ll appoint new counsel and bring you back . . . .” This passage of time gave counsel and the defendant time to evaluate the defendant’s position.


On July 10, 2002, the defendant moved to dismiss his standby counsel. Though the briefs indicate that no colloquy was conducted at this juncture, there was a conversation between the judge and the defendant about the waiver of counsel. The defendant made it clear that he was unhappy with his standby counsel, and while the judge did not validate the defendant’s complaints, he did respond to the defendant’s concerns and requests by allowing standby counsel to withdraw. It appears from the docket that standby counsel was reappointed at trial.


At thirteen, the defendant was found delinquent of armed robbery. In 1991, he was sentenced to twelve to fifteen years at the Massachusetts Correctional Institute at Cedar Junction, apparently for burglary. He had been on parole for two months when he committed the crimes at issue.